Citation Nr: 1734196	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual employability (TDIU) due to service-connected disabilities.

3.  Whether new and material evidence has submitted to reopen a claim of entitlement to service connection for cancer of the larynx.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 and from May 1997 to June 1997.  He was a member of the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2013, the Board remanded the increased rating claim for further development.  In a February 2016 decision, the Board denied the Veteran's claim of entitlement to an increased rating for DDD of the lumbar spine.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, granting a Joint Motion for Remand, the Court vacated the Board's February 2016 decision and remanded the case for further development in compliance with the directives specified in the Joint Motion.

In the January 2017 Joint Motion, the parties determined that the issue of entitlement to a TDIU is part of the Veteran's claim of entitlement to an increased rating for DDD of the lumbar spine.  As such, the issue of entitlement to a TDIU was also remanded to the Board for adjudication; this matter is therefore before the Board.

In the August 2013 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for cancer of the larynx.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in March 2017.  He perfected his appeal by filing a timely VA Form 9 in April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




REMAND

In the April 2017 VA Form 9, which the Veteran filed to perfect the new and material evidence claim identified above, he requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016); see also Cook v. Snyder, 28 Vet. App. 330 (2017) (holding that 38 C.F.R. § 7107(b) is properly interpreted as allowing a VA claimant the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the appellant proceedings).

As the RO schedules such hearings, a remand of this matter for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

